sr
                                                             fl119 tUp
                                                                    27 4910: 28
                                                                   Maz, CLE(




                                 IN THE

                           COURT OF APPEALS

                        FIFTH DISTRICT OF TEXAS

                             AT DALLAS


                          NO.s 05—17—O1O8O—cv

TRACY NIXON

      APPELLANT                      APPELLANTS MOTION TO PROCEED

    VS   s




THE ATTORNEY GENERAL OF THE STATE OF TEXAS
AND KIMEERLfN RHYNES,          APPELLEES

APPELLANT TRACY NIXON MAKES THE REQUEST FOR THE COURT OF APPEALS TO

PROCEED WITH THE APPELLATE BRIEFS    FILED ON       03/08/2018     APPELLANT IS


PRO SE AND DO NOT HAVE THE FUNDS TO REFILE THE APPELLATE BRIEF REQUESTE
                                                                        D

TO BE CORRECTED AS REQUESTED BY THE COURT OF APPEALS CLERKS
                                                                    OFFICE
03/22/2018    THE APPELLANT WOULD NEED ADDITIONAL TIME TO PREPARE THE BRIEF

AND THAT WOULD REQUIRE TIME FROM WORK.:         AND ADDITIONAL RESOURCES
MOREOVER THE NECESSARY MATTERS AND ISSUES ON APPEAL ARE STIPULATED AND THEREBY
DESIGNATED AND PROVIDED TO THE COURT APpFLLANT PRAYS THE COURT OVERSEE TECHNICAL.
IN ADDITION TO BEING BROUGHT BACK IN CONFORMITY WITH THE PROCEDUR
                                                                  AL
TEXAS RULES OF APPELLATE PROCEDURE APPELLANT WOULD NEED
                                                        A

SUPERSEDEAS BOND AS REQUESTED,
APPELLANT ASKS THAT THIS COURT INCOURAGE THE APPELLEES TO FILE A REPLY BRIEF

AND REINSTATE THE COURT OF APPEALS STATUTORY REQUIREMENT TO

REPLY TO THE APPELLATES BRIEF AS CUSTOMARY.

IN LIGHT OF THE FACTS THIS IS A FAMILY LAW CASE FILED BY THE APPELLEES THAT

WAS FILED IN MAY OF   2015   AND CONTESTED BY THE APPELLANT THE CASE WAS NOT

A COMPLEX CASE AND SHOULD HAVE BEEN BROUGHT TO COURT AND COMPLETED WITHIN

SIX MONTHS AND WITHIN   180 DAYS OF THE DATE THE NOTICE OF APPEAL WAS FILED

ACCORDING TO THE RULES OF JUDICIAL ADMINISTRATION RULE 6.




APPELLANT WOULD CONTINUE TO BE UNFAIRLY PREJUDICED BY ANY FURTHER DELAY WITHOUT


SUPERSEADAS BOND TO SUSPEND THE JUDGMENT.   WHILE THIS APPEAL IS PENDING AND OR

IF APPELLANT IS BEING REQUESTED TO CORRECT THE APPEAL ‘.BRIEF.




                                                     RESP     ULLY SUBMITTED

                                                    TRACY NIXON PRO SE
                                                     4415 SOUTH MALCOLM X BLVD
                                                     DALLAS TEXAS    75215
                                                      214—916—9009
                                                     tsmith9OO9gmai1 .com